Citation Nr: 0714092	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to claimed exposure 
to aviation fuel fumes and/or mustard gas.  


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Columbia, South Carolina that determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for COPD.  In a March 2000 decision, the 
Board found that the veteran's claim was a new and separate 
claim for service connection for COPD due to exposure to 
vesicant agents.  The Board remanded the claim for additional 
development.  The case was again remanded by the Board in 
January 2001.  

In July 2002, the Board issued a decision denying service 
connection for COPD.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a joint motion for remand 
that was granted by the Court in an April 2003 order.  The 
case was again remanded by the Board in September 2003.  
After development, the Board denied service connection on 
July 2, 2004.  That decision was vacated by the Board in 
September 2004 and the matter was remanded for a medical 
opinion.  The required development has been accomplished and 
the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran did not have full-body exposure to a vesicant 
agent.  

2.  COPD, including due to claimed exposure to aviation fuel 
fumes and/or mustard gas, was first manifested many years 
after service and has not been medically related to the 
veteran's service.  


CONCLUSION OF LAW

COPD, including due to claimed exposure to aviation fuel 
fumes and/or mustard gas, was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 101(16), 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2001 and updated in May 2005 
and July 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in July 2005 
to submit any evidence in his possession that pertained to 
his claim.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated each based on all the evidence in September 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in that case was sent to the veteran in 
March 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured, including VA clinical 
records.  Letters dated in May 2005 and July 2005, as well as 
the September 2006 supplemental statement of the case 
notified the veteran and his attorney of the records that VA 
was unable to obtain.  The veteran has been medically 
evaluated in conjunction with his claims, and all required 
medical opinions have been sought.  Medical opinions on the 
relationship of the veteran's pulmonary disease to service 
were obtained in April 2004 and October 2004.  

Service Connection

The veteran seeks service connection for COPD, which he 
contends was caused by exposure to aviation fuel fumes and/or 
mustard gas during his active service.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Disability

The first element required for service connection is a 
current disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, VA clinical notes through March 2006 
have been obtained, as well as VA medical opinions dated in 
April 2004 and October 2004.  The veteran has been informed 
that numerous attempts to obtain non-VA records have been 
fruitless.  

A November 1986 pulmonary function test had results 
consistent with air trapping, but the results were 
inconsistent and the tests results were considered to be 
normal.  A pulmonary function test, dated in June 1991, was 
interpreted as showing mild obstruction.  The June 1991 
X-rays showed the lungs were normally aerated, although the 
appearance was consistent with old pleural disease.  A March 
1992 pulmonary function study was read as showing mild chest 
restriction.  Some VA clinical records, such as those of 
August 1999, November 2000, and June 2001, have an assessment 
of restrictive lung disease.  A diagnosis of COPD appears in 
the more recent record of June 2002.  A June 2004 note 
related a cough and breathlessness to mild symptoms of 
congestive heart failure.  In April 2004, a VA medical 
examiner reviewed the claims folder and discussed the various 
diagnoses.  He noted that the numbers on a pulmonary function 
test suggested mild restrictive and obstructive mixed 
function disease.  The Board finds that while there have been 
some diagnostic questions in this case, the evidence 
establishes that the veteran does have a pulmonary 
disability, for which service connection can be granted.  

Connection to In-Service Injury

The remaining elements required for service connection are a 
disease or injury in service and medical evidence of a 
connection between the in-service disease or injury and the 
current disability.  To meet these requirements, the veteran 
advances a two pronged claim.  He alternatively asserts that 
his pulmonary disability is due to inhaling gasoline fumes 
during service or to exposure to mustard gas during service.  
Because there are special rules for mustard gas, the Board 
will first address the general claims associated with 
gasoline exposure.  The veteran reports that he fueled 
aircraft and handled various grades of gasoline and fuel in 
1943 and 1944.  He feels that he had gas in his blood as a 
result of that duty.  

The service medical records show that the veteran was treated 
for a rash in October 1945.  The records reflect that he was 
a gasoline truck driver.  As such, he undoubtedly smelled 
gasoline fumes from time to time.  However, simply smelling 
gasoline is not an injury.  There is no illness or injury in 
the service medical records associated with gasoline fumes.  
There is no indication that gasoline fumes made him sick or 
that he had any respiratory problems.  In October 1945, it 
was merely noted that his occupation was gasoline truck 
driver.  His lungs were vesicular with no rales.  There were 
no pulmonary complaints or diagnoses.  When examined in 
December 1946, for separation from his first period of active 
service, the veteran's lungs were normal and his chest X-ray 
was negative.  

On examination for service, in September 1950, the veteran's 
lungs and chest, including the chest X-ray, had no 
significant abnormalities.  On separation examination in 
September 1951, the veteran's lungs and chest were normal and 
his chest X-ray was negative.  Later that month, on re-
enlistment examination, the veteran's lungs and chest were 
again found to be normal.  In December 1952, the veteran 
experienced a cough and his chest hurt when he coughed.  The 
diagnosis was a common cold.  Treatment was provided.  His 
lungs and chest were normal and his chest X-ray was negative 
on examination for separation from service in April 1953.  

Following service, many years passed without pulmonary 
complaints or competent evidence of pulmonary disease.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent medical opinion connecting the current 
disability to service.  An opinion was obtained pursuant to 
the April 2003 order of the Court.  In April 2004, the 
veteran's claims folder was reviewed.  The examiner explained 
that while many particulate substances were well known to 
cause obstructive pulmonary disease, and while it was well 
known that gasoline exposure could cause neurological 
problems and sometimes liver disease, it was not known to 
cause pulmonary fibrosis or restriction.  Therefore, the 
examiner was of the opinion that any exposure to aviation or 
automotive gasoline, in the past, would not cause COPD.  In 
October 2004, the examiner expanded on this opinion.  After 
further review of the claims folder, he expressed the opinion 
that there was no situation described in the service medical 
records that might lead to the later development of COPD.  
COPD was not known as a late complication of syphilis or 
gonorrhea, nor was it likely to be caused by even recurrent 
exposure to gasoline fumes.  Therefore, it was the medical 
opinion that it was not likely that the veteran's COPD was 
caused by any disease, injury, event, or exposure during his 
military service.  

In conclusion, there is no evidence of chronic pulmonary 
disease or injury during service.  There is no evidence of 
chronic pulmonary disease or injury in the service medical 
records, and the veteran's report of exposure to gasoline 
fumes does not identify an actual injury.  The reports of 
examination for his second period of service provided 
competent medical evidence of a normal pulmonary system, 
without any chronic pulmonary residuals.  Further, there is 
no medically documented continuity of symptomatology for many 
years after service.  See Maxson.  Also, there is no 
competent medical evidence connecting the current disability 
to service.  Most importantly, the two reports which address 
the possibility of a connection provide cogent explanations 
as to why there is no connection between the veteran's 
current pulmonary disability and any diseases or injuries he 
may have had during service, particularly explaining why 
there is no connection to exposure to gasoline fumes in 
service.  The clear preponderance of evidence establishes 
that the veteran's current pulmonary disorder is not 
connected to exposure to gasoline fumes during service, or to 
any disease or injury during service.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Mustard Gas

Regarding the veteran's claim for COPD related to mustard gas 
exposure, the determinative issues presented are (1) whether 
the veteran had full body exposure to mustard gas during 
service; (2) whether he has any of the current disorders 
subject to the presumption (the pulmonary disorders are a 
chronic form of laryngitis, bronchitis, emphysema, asthma, or 
COPD), and if not; (3) whether he has any non-presumptive 
disability related by medical evidence to exposure to mustard 
gas during service.  38 C.F.R. § 3.316(a)(2) (2006).  

If the veteran has one of the listed pulmonary disorders (in 
this case, COPD has been diagnosed) he has only to prove full 
body exposure to mustard gas in service to establish service 
connection.  The regulation relieves him of the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  That is, a nexus or 
connection is presumed if the other two conditions are met.  
See 38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. 
App. 443 (1998).  

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court has held that 
lay evidence of in-service exposure must initially be assumed 
as true.  The Court also held, however, that whether the 
veteran meets the requirements of this regulation, including 
whether the veteran was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
determine after full development of the facts.  The Board, 
therefore, must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman, at 447.  This holding generally comports with other 
jurisprudence as the Board's role as fact finder.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole]; see also Cartright v. Derwinski, 2 
Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) [in 
reviewing a veteran's claim for VA benefits, the Board must 
analyze the credibility and probative value of lay evidence 
and provide a statement of reasons for accepting or rejecting 
the evidence].  

As a layperson without medical training the veteran is 
competent to testify as to the occurrence of an injury, such 
as exposure to gas.  He is not competent to diagnose diseases 
or provide opinions as to etiology of diseases.  "Competent 
lay evidence" is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson. 38 C.F.R § 3.159(a)(1).  "Competent medical 
evidence" is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R 
§ 3.159(a)(2).  See also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  With this in mind, the Board has reviewed 
the record.  

In January 1992, the veteran reported that he was exposed to 
gas at basic training, which he took at Jefferson Barracks 
and at Fort Benning.  He said that the gas was from "Agent 
Orange" and that they had no gas masks.  

The record contains a July 1994 letter to the National 
Personnel Records Center (NPRC), from an attorney who 
represented the veteran at that time. The attorney reported 
that the veteran enlisted in June 1943 and served at Fort 
Benning during the summer of "1934" (sic) along with 35 to 
49 other enlisted men who were all soaked with gas during a 
test without gas masks.  He stated that all the men were 
tested in that manner approximately three times.  The men 
were then sent to Army Air Force Hospitals at Fort Benning 
and at Greenville, Mississippi, for medical examination.  The 
letter notes that the veteran had a full medical checkout at 
Fort Dix, New Jersey, prior to separation in 1953.  The 
letter notes that the veteran had complained of dizziness in 
1952 and that is why he was sent to Fort Dix and separated.  
The letter also notes that the veteran received a VA 
examination in Charleston in 1953 and had gone there about a 
dozen times complaining of dizziness and shortness of breath.  
He later received medical treatment at Bellevue Hospital in 
New York City and told them of the 1944 gas experiment.  
There was no allegation that the Bellevue staff diagnosed 
residuals of mustard gas or any other disease or injury 
during service.  

In the notice of disagreement received in April 1998, the 
veteran's representative reported that in 1944 while serving 
at Ft. Benning and at Jefferson Barracks he and approximately 
35-49 others were involved in mustard gas testing.  
Afterwards they were sent to hospitals at Ft. Benning, 
Georgia, and Greenville, Mississippi.  Since that time the 
veteran had reportedly suffered dizziness and shortness of 
breath.  

In the substantive appeal submitted in June 1998, the veteran 
alleged exposure to mustard gas testing in 1944.  He 
reasserted that since that time he had suffered dizziness and 
shortness of breath.  

In August 1998, the NPRC reported that no mustard gas records 
concerning the veteran could be reconstructed.

At a personal hearing held at the RO, in September 1998, the 
veteran testified that he was put through one gas chamber 
test and in a second test breathed the gas in an open field.  
It was the second test that really got to him.  He could not 
identify the gas but he did not have a gas mask to wear.  He 
recalled that his first COPD diagnosis was given in 1963, 
when he was seen for coughing and dizziness.  

In November 2000, the veteran's representative requested 
heightened awareness of the benefit of the doubt doctrine in 
fire-related cases.

In January 2001, the Board remanded the case. The Board 
referred the RO to VA Adjudication Procedure Manual, M21-1, 
Part III, para 5.18, which requires that information 
concerning possible mustard gas exposure be requested from 
the U.S. Army Chemical and Biological Defense Agency (CBDA).

In February 2001, the RO sent a letter to CBDA requesting 
that it research its records for any exposure of the veteran 
while at Fort Benning, Georgia, or Jefferson Barracks, 
Missouri, or subsequent medical treatment at Army hospitals 
at Fort Benning or Greenville, Mississippi, in the summer of 
1944. 

CBDA had a name change.  In March 2001, the RO received a 
letter from the agency, now the U.S. Army Soldier and 
Biological Chemical Command (UAASBCC), reflecting that it had 
no information relating to the veteran.  UAASBCC also 
indicated that mustard agent/Lewisite were not tested at the 
locations listed by the veteran's inquiry.

In July 2001, the RO sent a letter to the veteran explaining 
that the UAASBCC had found no record of any exposure to 
mustard gas and that they reported that mustard gas testing 
was conducted at those locations. The letter explained that 
the veteran must provide any evidence of exposure.  

The veteran responded in July 2001 by noting the previously 
reported three tests by being soaked with gas and then sent 
to Army hospitals for examination.  He again reported that he 
was sent to Fort Dix, New Jersey in 1953 because he had 
complained of dizziness, and was examined and sent on to the 
Charleston AFB and discharged from active service.  

In the late 1980s or early 1990s, the veteran developed COPD, 
which is a condition specified under 38 C.F.R. § 3.316.  
However, in order to prevail under § 3.316, the veteran must 
have had full-body exposure to a vesicant agent.  Thus, the 
question of his exposure must be given careful consideration.  
A preponderance of the evidence of record shows, and the 
Board so finds, that the veteran did not experience full-body 
exposure to the specified chemicals.  First, the UAASBCC 
determined that there was no record of any exposure and, 
almost as important, determined that such chemicals were not 
used at any location claimed by the veteran.  Also, NPRC 
could not find any record of exposure.  Second, there is no 
clinical record of any of the medical examinations for the 
gas testing that the veteran claimed.  Third, there are 
records of treatment for other conditions at the locations 
that the veteran claimed examined him for chemicals three 
times.  He was treated for a head laceration in 1943 at 
Greenville, Mississippi.  In 1945, he was treated there for 
syphilis.  He was also seen for other minor complaints such 
as sore throat.  This shows that the veteran was treated 
during that time, but not for gas testing.  Lastly, the 
veteran has, over the years, been quite unsure of whether any 
gas exposure was, in fact, mustard gas.  In 1992, he felt 
that the gas was from Agent Orange.  In September 1998, the 
veteran specifically testified that he did not know what kind 
of gas he was exposed to.  

The veteran, through multiple statements, has described the 
circumstances surrounding his alleged mustard gas exposure.  
Consistent with VA procedure, the RO has checked all 
available sources in an attempt to verify the veteran's 
statement that he was exposed to mustard gas during military 
service and the RO has complied with the development 
procedures.  The Court has held that VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the statements 
provided by the veteran concerning his purported exposure to 
mustard gas during service.  Weighing heavily against his 
statements are the utterly negative official records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  In addition, the Board draws the conclusion 
from the veteran's not reporting alleged mustard gas exposure 
to health care providers over the years, particularly when he 
was being treated for pulmonary problems, as an indication 
that he did not think that he had been so exposed.  The Board 
finds, even after due consideration of the Court's holding in 
Pearlman, that the veteran's recent statements to the effect 
that he was exposed to mustard gas, made in connection with 
his claim for monetary benefits from the government, are 
lacking in credibility and are outweighed by the utterly 
negative official records.  

After reviewing all of the evidence, the Board finds that 
full-body exposure to mustard gas is not demonstrated.  
Therefore, presumptive service connection on the basis of 
exposure to mustard gas is not warranted in this case.  

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability during his period of active service.  As 
discussed above, the absence of pulmonary symptoms during 
service, the normal pulmonary findings on examinations for 
the second period of service, the passage of many years 
without pulmonary symptoms, and the recent VA clinical notes 
and medical opinions provide a preponderance of evidence 
against a connection between the current pulmonary disorder 
and any incident of his active service, including the alleged 
gas exposure.  As the preponderance of the evidence is 
against the veteran's claim based on mustard gas exposure, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.




ORDER

Service connection for COPD, including due to claimed 
exposure to aviation fuel fumes and/or mustard gas, is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


